DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/04/2020 in which claims 1-11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 03/04/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 20190202442 A1, hereinafter “Lavoie”) in view of Takeda (US 20180194354 A1).
Regarding claims 1, 10 and 11. A vehicle control device comprising: a detector configured to detect a vicinity situation of a vehicle (Lavoie at [0042]); a first controller configured to cause the vehicle to move to a position at which a user of the vehicle gets on or gets off the vehicle by controlling a speed and steering of the vehicle on the basis of the vicinity situation detected by the detector (… for the operator to stop the vehicle near the detected parking spot. The operator then exits the vehicle; Lavoie at [0032]) and at least ¶ [0047] “The trajectory sensors 116, 118, and 122 include a wheel speed sensors 116, a steering angle sensor 118, and an rate sensors 122”.
Lavoie does not explicitly teach a second controller configured to reduce a detection load of the detector when the vehicle moves to the position as compared to when the vehicle does not move to the position. However, Takeda teaches or at least suggests a second controller configured to reduce a detection load of the detector when the vehicle moves to the position as compared to when the vehicle does not move to the position (the virtual vehicle setting part 113 sets the virtual vehicle vm in a range A1# from a position at which the width W of the travel lane L1 starts to be reduced to the outer edge of the detection region DR; Takeda at ¶ [0146]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified by Lavoie to include a second controller configured to reduce a detection load of the detector, as taught by Takeda in order to provide vehicle can operate automatically and more safely. 

Regarding claim 7, Lavoie, as modified by Takeda discloses the claimed invention substantially as explained above. Further, Takeda teaches or at least suggests wherein the second controller is configured to reduce the detection load as the vehicle approaches the position, and does not reduce the detection load when the vehicle has departed from the position (the virtual vehicle setting part 113 sets the virtual vehicle vm in a range A1# from a position at which the width W of the travel lane L1 starts to be reduced to the outer edge of the detection region DR; Takeda at ¶ [0146]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified by Lavoie to include the second controller is configured to reduce the detection load as the vehicle approaches the position, as taught by Takeda in order to provide vehicle can operate automatically and more safely. 

Regarding claim 8, Lavoie, as modified by Takeda discloses the claimed invention substantially as explained above. Further, Takeda teaches or at least suggests wherein the second controller is configured to reduce the detection load as a speed of the vehicle at the time of approaching the position decreases (the virtual vehicle setting part 113 sets the virtual vehicle vm in a range A1# from a position at which the width W of the travel lane L1 starts to be reduced to the outer edge of the detection region DR; Takeda at ¶ [0146]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified by Lavoie to include to reduce the detection load as a speed of the vehicle at the time of approaching the position decreases, as taught by Takeda in order to provide vehicle can operate automatically and more safely. 

Regarding claim 9, Lavoie, as modified by Takeda discloses the claimed invention substantially as explained above. Further, Takeda teaches or at least suggests wherein the second controller is configured to return the reduced detection load to an original size before the reduction when the user has started manual driving (the vehicle control apparatus 100 is performing a manual driving mode; Takeda at ¶ [0146]).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DAGER/Primary Examiner, Art Unit 3663